Opinion by
Orlady, J.,
A verdict of $1,350 in favor of the plaintiff was recovered in the court below, as damages for the destruction of a barn, fences and certain personal property, by a fire which it was'alleged was started and caused by sparks and cinders emitted from an engine of the defendant. The grounds for recovery were, negligently permitting an accumulation of dried grass and other combustible matters to remain on the right of way of the railroad, and in negligently using a defective locomotive so as to allow sparks and cinders to escape and be thrown on the inflammable debris. On considering a motion for judgment non obstante veredicto, the learned trial judge overruled the motion and refused a new trial, in an opinion which- fully and clearly answers every contention of the appellant, as they are presented on this appeal. The only assignment of error being that the court erred in refusing to give binding instructions in the defendant’s favor. There is no necessity for adding anything to what is stated in that opinion. Additional authority for the conclusion therein reached is found in Badman v. Penna. R. R. Co., 42 Pa. Superior Ct. 531, and in Hunter v. Penna. R. R. Co., 45 Pa. Superior Ct. 468.
The judgment is affirmed.